Citation Nr: 1728803	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  09-18 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 38 USCA § 1151 for the loss of smell and taste following pituitary tumor removal surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty with the U.S. Army from March 1959 to February 1961.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico.  This case was previously before the Board in July 2011 and Remanded for a hearing before a Decision Review Officer (DRO).  The hearing was scheduled for May 6, 2016, but the Veteran was deemed a no-show.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, which he believes is the result of surgery performed at the San Juan VA Medical Center (MC) in June 2007.  He asserts that several months following transsphenoidal surgery to remove a pituitary tumor, he noticed the loss of smell and taste.  See VA Form 21-526 and VA Form 21-4138 received in May 2008.  At his October 2009 RO hearing, the Veteran testified that although he was briefed by the medical staff about the complications that could occur if he did not have surgery, he was never advised of the possibility that he could lose the senses of smell and taste.  Essentially, he contends that he was not fully informed of the risks of the surgery and therefore did not provide informed consent.  

Pre-operative records show that during the informed consent discussion, the diagnosis, procedure risks, benefits, potential complications, and alternative treatment options were explained.  The Veteran was offered an opportunity to ask questions.  Also of record is a Form SF-522 (Request for Administration of Anesthesia and for Performance of Operations and Other Procedures) which was signed by the Veteran on June 13 2007.  The possible complications listed were blindness, paralysis, and "nose problems."  However the form does not identify a risk of loss of smell and taste as a complication of the surgery.  

The AOJ obtained a medical opinion in October 2008 for the purpose of determining whether VA's medical treatment of the Veteran resulted in additional disability.  The VA physician concluded that the Veteran's loss of smell and taste is most likely caused by or a result of pituitary tumor transsphenoidal removal.  He noted that the transsphenoidal approach for pituitary tumor removal is the one most favored due to the relative simplicity of the procedure together with the resulting cosmetic advantages.  He went on to conclude that the Veteran's anosmia, and concomitant dysgeusia, is one of the undesirable complications of the procedure as the olfactory fibers maybe damaged permanently because of the surgery, but that this by no means constitutes a malpractice issue only an unfortunate complication.

Here, the Board finds the VA opinion to be inadequate as the examiner only contemplated whether there was carelessness, negligence, lack of proper skill, error in judgment or similar incidents or fault during the surgery.  He did not discuss whether the post-operative loss of smell and taste was an event not reasonably foreseeable and did not address the Veteran's contention that he was not fully informed of the risks of surgery.  Accordingly, another opinion is required on this matter.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board regrets the additional delay.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (providing that where the record before the Board is inadequate, a remand is mandatory rather than permissive).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, obtain any outstanding pertinent VA and non-VA treatment records that are not already associated with the claims file.

2.  Then schedule the Veteran for a VA examination.  The file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner must elicit from the Veteran a detailed history of the onset and progression of relevant symptoms.  All indicated tests and studies should be performed and the examiner must review the results of any testing prior to completing the report.  Based on a personal interview and comprehensive review of the claims file the examiner is asked to opine as to whether the Veteran's loss of smell and taste reflects:

(a) carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault on the part of VA prior to and in performing the transsphenoidal surgery to remove a pituitary tumor (whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider); or

(b) an event that could not reasonably have been foreseen or anticipated by a competent and prudent health care provider in relation to surgery performed to remove the pituitary tumor. 

When considering whether the identified additional disability was caused by an event not reasonably foreseeable, the physician should address whether a "reasonable health care provider" would have considered the Veteran's claimed of loss of smell and taste to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with such treatment, regardless of what risks the treatment provider actually anticipated and disclosed.  

In rendering this opinion, the physician must address the Veteran's assertion that he was not provided informed consent that his pituitary tumor transsphenoidal removal performed in June 2007 would involve loss of smell and taste.  A complete rationale should accompany the opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

